DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Applicant’s response dated 3/22/21 has been entered. No claims have been newly added, cancelled, or amended. Claims 1, 4, 7-16 and 18-21 are currently pending and active. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7-16, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, Applicant has amended claim 1 such that of the two or more regions within the fibrous plies, both must have a difference in density and be one of part of a thermal bond point or the Z-direction void. There is insufficient 
Claims 4, 7-16, and 18-21 are rejected for their dependency from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 

Claims 1, 4, 7-9, 11-15, and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Suer et al US 2009/0022960 in view of Santiago US 2007/0207293.
Regarding claims 1, 12-15, and 21, Suer teaches fibrous structures that can be multi-ply (Suer para [0035]) with a pore volume distribution of greater than 10% exists in pores with radii of 10-50 µm (Suer para [0072]) as measured by the pore volume distribution test method (Suer para [0072, 0114-0122]). Given that Suer teaches the fibrous structures may be single or multi-layered, it therefore follows that each layer according to the invention of Suer would have the claimed pore volume, as measured by the claimed test. The volume provided by Suer is considered to be visible as it overlaps the range provided by the applicant for such a volume (see Applicant's specification at paragraph [0106]). One of ordinary skill in the art would have considered the invention to have been obvious because the compositional proportions taught by Suer overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference. MPEP 2144.05 
Additionally, Suer teaches that the plies may be thermally bonded (Suer para [0078]). 
Suer is silent with respect to the multi-ply structure having a void with a volume of at least 20 µm between the first and second plies.
Suer and Santiago are related in the field of multi-ply fibrous structures, which may be embossed. Santiago teaches a multi-ply fibrous structure where the topmost ply is embossed which is adhesively bonded to a lower ply which is unembossed (Santiago para [0049]). This results in a structure where there is an embossment height (void diameter) of from 600-1000 µm (Santiago para [0041, 0049]). This embossment provides the multi-ply fibrous structure with improved aesthetics by increasing the apparent thickness and quilting (Santiago para [0041]) and increases bulk, absorbency and compressibility (Santiago para [0006]). While the unembossed ply provides strength, more absorbance and thickness (Santiago para [0040]). Further, the embossment may be created by foreshortening by creping or wet microcontraction (Santiago para [0036]) and/or altering the density of the fibrous structure to give high and low bulk regions (Santiago para [0024-0025, 0037, 0043]). Finally, it is further noted that a ‘first’ and ‘second’ region are by nature arbitrary, and therefore, any given point which is thermally bonded could be considered a ‘first’ region and any point with the void/crepe/embossment of Santiago would be a ‘second’ region.  It would be obvious to one of ordinary skill in the art to modify the multi-ply sheet of Suer with the addition of the embossed upper sheet of Santiago as this would provide Suer with the benefits of improved aesthetics, bulk, absorbency and compressibility. This embossed layer of Santiago when added to the multi-ply fibrous sheet of Suer would further meet the instant limitation requiring the void (embossment) to have a volume in the z-direction of greater than 20 µm. As Santiago teaches that the embossment height (z-void height/diameter) is from 600-1000 µm, it would be expected to have a volume of greater than 20 µm. Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See 
Regarding claim 4, Suer in view of Santiago teaches the claimed multi-ply fibrous structure as above for claim 1. Suer further teaches that the solid additive can include wood pulp fibers from both hard and softwoods (Suer para [0043]).
Regarding claim 7, Suer in view of Santiago teaches the claimed multi-ply fibrous structure as above for claim 1. Suer further teaches that the filaments can include polysaccharides (Suer para [0077]).
Regarding claim 8, Suer in view of Santiago teaches the claimed multi-ply fibrous structure as above for claim 7. Suer further teaches that the filaments can be selected from starch, starch derivatives, cellulose, cellulose derivatives, hemicellulose, and hemicellulose derivatives (Suer para [0042]). 
Regarding claim 9, Suer in view of Santiago teaches the claimed multi-ply fibrous structure as above for claim 1. Suer further teaches a first layer comprising plurality filaments (Suer para [0075]).
Regarding claim 11, Suer in view of Santiago teaches the claimed multi-ply fibrous structure as above for claim 1. Suer further teaches that the fibrous structure exhibits a bi-modal pore volume distribution (Suer para [0072]).
Regarding claim 18, Suer in view of Santiago teaches the claimed multi-ply fibrous structure as above for claim 1. Suer further teaches that the fibrous structure can be convolutedly wound on itself in a roll (Suer para [0007-0014]
Regarding claim 19, Suer in view of Santiago teaches the claimed multi-ply fibrous structure as above for claim 1. Suer further teaches using the fibrous structure as above as a sanitary tissue product (Suer para [0045-0046]).
Regarding claim 20, Suer in view of Santiago teaches the claimed multi-ply fibrous structure as above for claim 1 and the sanitary tissue product of claim 19 . Suer further teaches that the sanitary tissue can be used as toilet tissue, facial tissue, and absorbent towels (Suer para [0045]).

Claims 1, 4, 7-9, 11-15, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Barnholtz et al. (US 2011/0104444) in view of Santiago US (2007/ 0207293).
Regarding claims 1 and 12-15, Barnholtz teaches that the pore volume distribution of the pores with a radius of under 50 µm is at least 10% (Barnholtz para [0063]
Further, Barnholtz teaches thermally bonding the plies together (Barnholtz para [0070]) and that the two or more regions with may have different densities (Barnholtz para [0066]). 
Barnholtz is silent with respect to the multi-ply structure having a void with a volume of at least 20 µm between the first and second plies.
Barnholtz and Santiago are related in the field of multi-ply fibrous structures, which may be embossed. Santiago teaches a multi-ply fibrous structure where the topmost ply is embossed which is adhesively bonded to a lower ply which is unembossed (Santiago para [0049]). This results in a structure where there is an embossment height (z-direction void diameter) of from 600-1000 µm (Santiago para [0041, 0049]).  This embossment provides the multi-ply fibrous structure with improved aesthetics by increasing the apparent thickness and quilting (Santiago para [0041]) and increases bulk, absorbency and compressibility (Santiago para [0006]), while the unembossed ply provides strength, more absorbance and thickness (Santiago para [0040]). Further, the embossment may be created by foreshortening by creping or wet microcontraction, and may therefore be uncreped (para [0036]). Finally, it is further noted that a ‘first’ and ‘second’ region are by nature arbitrary, and therefore, any given point which is thermally bonded could be considered a ‘first’ region and any point with the void/crepe/embossment of Santiago would be a ‘second’ region. It would be obvious to one of ordinary skill in the art to modify the multi-ply sheet of Barnholtz with the addition of the embossed upper sheet of Santiago as this would provide Barnholtz with the benefits of improved aesthetics, bulk, absorbency and compressibility. This embossed layer of Santiago when added to the multi-ply fibrous sheet of Barnholtz would further meet the instant limitation requiring the void (embossment) to have a volume of greater than 20 µm. As Santiago teaches that the embossment height (z-direction void height/diameter) is from 600-1000 µm, it would be expected to have a volume of greater than 20 
Regarding claim 4, Barnholtz in view of Santiago teaches the multi-ply fibrous structure as above for claim 1. Barnholtz teaches that various wood pulps like Kraft, hardwood, and softwood can be used as a solid additive (Barnholtz para [0035]).
Regarding claim 7, Barnholtz in view of Santiago teaches the multi-ply fibrous structure as above for claim 1.  Barnholtz further teaches that polysaccharides can be used as a filament (Barnholtz para [0069]).
Regarding claim 8, Barnholtz in view of Santiago teaches the multi-ply fibrous structure as above for claim 7. Barnholtz further teaches that starch, starch derivative, cellulose, cellulose derivatives, hemicellulose, and hemicellulose derivatives can be used to form the filaments (Barnholtz para [0034]).
Regarding claim 9, Barnholtz in view of Santiago teaches the multi-ply fibrous structure as above for claim 1. Barnholtz further teaches that a layered fibrous structure where one layers is comprised of filaments (Barnholtz para [0069]).
Regarding claim 11, Barnholtz in view of Santiago teaches the multi-ply fibrous structure as above for claim 1. Barnholtz further teaches that the pore distribution can be bi-modal (Barnholtz para [0064]).
Regarding claim 18, Barnholtz in view of Santiago teaches the multi-ply fibrous structure as above for claim 1. Barnholtz further teaches that the fibrous structure can be convolutedly wound upon itself into a roll (Barnholtz para [0080]
Regarding claims 19 and 20, Barnholtz in view of Santiago teaches the multi-ply fibrous structure as above for claim 1. Barnholtz teaches that the fibrous structure can be used as sanitary tissue products of the forms of paper towels, bathe tissue, facial tissues, napkins, baby wipes, adult wipes, wet wipes, cleaning wipes, polishing wipes, cosmetic wipes, car care wipes, wipes that comprise an active agent for performing a particular function, and cleaning substrates for use with implements (Barnholtz para [0037]).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suer in view of Santiago as applied to claim 1 above, and further in view of Makoui et al. (US 5,139,841). 
Regarding claim 10, Suer in view of Santiago teaches a multi-ply fibrous structure, as above for claim 1.
Suer in view of Santiago is silent on the inclusion of a scrim layer in the fibrous structure.
Suer in view of Santiago and Makoui are related in the field of fibrous structures. Makoui teaches a multi-ply towel of cellulosic webs bonded to a central reinforcing and absorbent scrim layer (Makoui column 1, lines 6-11). It would be obvious to one of ordinary skill in the art to modify Suer in view of Santiago with the scrim layer of Makoui because the addition of a scrim layer provides a reinforcing layer (Makoui column 1, lines 6-11)  that is also capable of being highly absorbent (Makoui column 1, lines 6-11) to the towel or tissue (Makoui abstract, column 1, lines 22-32). 

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suer in view of Santiago as applied to claim 1 above, and further in view of Sawyer et al. (US 5,672,415).
Regarding claim 16, Suer in view of Santiago teaches a multi-ply fibrous structure as above for claim 1.
Suer in view of Santiago does not teach the use of microfilaments.
Suer in view of Santiago and Sawyer are related in the field of fabric made from filaments. Sawyer teaches using microfilaments to provide the benefit of a bulky or lofty fabric (Sawyer column 3, lines 26-34). It would be obvious to one of ordinary skill in the art to modify Suer in view of Santiago with the microfilaments of Sawyer because the microfilaments provide extra bulk and loft to the fabric (Sawyer column 3, lines 26-34).

Response to Arguments
Applicant's arguments filed 3/22/21 have been fully considered but they are not persuasive. 
Applicant argues on page 2 that the as-filed specification at least at page 16 and figures 6B and 9 provide support for the limitation requiring that two or more regions exhibit different densities and further that at least one of the two or more regions forms at least a part of a thermal bond and a second of the two or more regions forms at least part of the z-direction void volume, and thus the prior amendment to the claim does not constitute new matter. The Examiner respectfully disagrees. As stated in the 112(a) rejection, above, Applicant’s as-filed specification does not appear to provide support for the combination of at least one of the two or more regions having a first density forms at least a part of a thermal bond, while a second of the two or more 
Applicant argues on pages 2-3 that modifying Suer by the addition of Santiago’s embossed ply does not create two or more regions of different densities, and therefore Suer in view of Santiago does not read upon the claimed invention. The Examiner respectfully disagrees, and notes that this is, in essence, a product-by-process argument, that Santiago cannot meet the claimed differences in density because it is formed by a different method. However, the claimed structure is two or more regions of differing density, which Santiago explicitly teaches at paragraph 43, cited in the rejection above. The process is not claimed, and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Applicant argues on pages 3-4 that modifying Barnholtz by the addition of Santiago’s embossed ply does not create two or more regions of different densities, and therefore Barnholtz structure is two or more regions of differing density, which Santiago explicitly teaches at paragraph 43, cited in the rejection above. The process is not claimed, and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Applicant argues on pages 4-5 that claims 10 and 16 are not obvious for the same reason provided for claim 1. The Examiner respectfully disagrees for the same reasons provided above for claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                     /FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781